UNITED STATES BANKRUPTCY COURT FOR
THE DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1(b)
Edmond M. George, Esquire
Michael D. Vagnoni, Esquire (pro hac vice)
Nicholas R. Jimenez, Esquire
OBERMAYER REBMANN MAXWELL & HIPPEL LLP
1120 Route 73, Suite 420
Mount Laurel, NJ 08054-5108
(856) 795-3300
Attorneys for Plaintiff, High Brass Farm Land
Holdings LLC

In re:                                                      Chapter 11

HIGH BRASS FARM LAND HOLDINGS LLC,                          Case No. 19-25217 (MBK)

                         Debtor.                            Honorable Michael B. Kaplan


HIGH BRASS FARM LAND HOLDINGS LLC,
et al.,
                                                            Adversary No. 19-02093 (MBK)
                         Plaintiffs,
         v.

SKY MANOR AIRPORT PARTNERS,
LLC, et al.,

                         Defendants.

                                   CERTIFICATION OF SERVICE

1.       I, Edmond M. George:
              represent the Debtor in possession in this matter.
              am the secretary/paralegal for ____________________, who represents the
         _______________ in this matter.
              am the ______________________ in this case and am representing myself.
2.       On September 6, 2019, I sent a copy of the following pleadings and/or documents to the
         parties listed in the chart below:




4844-8847-2996
                 Memorandum of High Brass Land Holdings LLC in Opposition to the Motion of
                 Sky Manor Airport Partners, LLC to Remand Case to State Court and Proposed
                 Order

3.       I hereby certify under penalty of perjury that the above documents were sent using the
         mode of service indicated.

         Dated: September 6, 2019                    /s/ Edmond M. George
                                                     Signature




4844-8847-2996
Name and Address of Party Served    Relationship of                  Mode of Service
                                   Party to the Case
David B. Grantz, Esquire           Counsel to Bank of       Hand-delivered
Javier Lopez, Esquire              America, Secured         Regular mail
Meyner and Landis LLP                  Creditor             Certified mail/RR
One Gateway Center, Suite 2500                              Other Electronic Means Rule 9013-2____
Newark, NJ                                              (As authorized by the Court or by rule. Cite
                                                        rule if applicable)
Jerrold S. Kulback, Esquire        Counsel to               Hand-delivered
Archer&Greiner                     Defendant/Creditor       Regular mail
Three Logan Square                 Sky Manor Airport        Certified mail/RR
1717 Arch Street, Suite 3500       Partners, Inc.           Other Electronic Means Rule 9013-2____
Philadelphia, PA 19103                                  (As authorized by the Court or by rule. Cite
                                                        rule if applicable)




     4844-8847-2996
